

 
 

--------------------------------------------------------------------------------

Table of Contents [form_10q.htm] 
                    

    
                      Exhibit 10.03
 
SILICON IMAGE, INC.
EMPLOYEE BONUS PLAN FOR FISCAL YEAR 2009
 
1.
Purpose

 
The purpose of this Bonus Plan (this “Plan”) is to provide financial incentives
for certain executive1 and non-executive2 employees (“Executives” and
“Non-Executives”, respectively) of Silicon Image, Inc. (the “Company”) to meet
and exceed the Company’s annual financial performance goals.
 
2.
Eligibility

 
Executives and Non-Executives of the Company selected by the Committee (the
“Participants” and each a “Participant”) shall be eligible to participate in
this Plan; provided however, that the following employees are not entitled to
participate in this Plan:  Executives and Non-Executives who are entitled to
participate in any Company Business Development- or Sales-incentive plan;
employees who commence employment with the Company on or after May 15, 2009 will
not be eligible to participate in this Plan with respect to the first Bonus Pool
Funding Date, as hereinafter defined; and employees who commence employment with
the Company on or after November 15, 2009 will not be eligible to participate in
this Bonus Plan with respect to the second Bonus Pool Funding Date, as
hereinafter defined.   Participation in this Plan is at the sole discretion of
the Compensation Committee of the Company’s Board of Directors (the
“Committee”).
 
3.
Administration

 
a.      This Plan shall be administered by the Committee which may delegate
specific administrative tasks to others as appropriate for administration of
this Plan.
 
b.      Subject to the provisions of this Plan, the Committee shall have
exclusive authority to designate the Participants eligible to participate in
this Plan, each Participant’s target bonus under this Plan (“Bonus”), the actual
amount (if any) of each Bonus paid under this Plan (which amounts may be less
than, equal to or greater than a Participant’s target Bonus), the date when any
performance goals are measured, and the date when Bonuses (if any) will be paid.
 
c.      The Committee shall have all discretion and authority necessary or
appropriate to administer this Plan, including, but not limited to, the power to
interpret this Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable in
the administration of this Plan, and such determination shall be final and
binding upon all persons having an interest in this Plan.
 
d.      A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at a meeting at which a quorum is present or any
action taken without a meeting by a writing executed by all of the members of
the Committee shall constitute the act of the Committee.
 
e.      The Committee may employ attorneys, consultants, accountants, or other
persons.  The Committee and the Company and its officers and directors shall be
entitled to rely upon the advice, opinion, or valuations of any such
persons.  No member of the Committee shall be personally liable for any action,
determination, or interpretation taken or made with respect to this Plan, unless
such action is determined by final adjudication to be criminal misconduct,
willful misconduct or demonstrates bad faith by the member.  In such event, the
member shall be liable for future expenses, including legal fees, including
fines and penalties, resulting from the final adjudication.
 



--------------------------------------------------------------------------------

 
1 “Executive” means an employee of the Company at the level of Vice President or
above employed by the Company or any affiliated Company as determined by the
Committee.
 
2 “Non-Executive” means an employee of the Company, other than an Executive,
employed by the Company or any affiliated Company as determined by the
Committee.


 
1

--------------------------------------------------------------------------------

 


 
4.
Bonus Pool Establishment and Allocation

 
4.1 Subject to the terms and conditions of this Plan, the Company will fund a
cash Bonus pool of approximately $3,200,000 on June 30, 2009 (a “Bonus Pool
Funding Date”) if:
 
·  
Actual revenue3 for the semiannual period ending June 30, 2009 (“Actual
Revenue”) equals or exceeds 100% of the planned revenue (“Plan Revenue”)
established in the 2009 Annual Operating Plan approved by the Board of Directors
(“Annual Operating Plan”) for such period; and

 
·  
Operating income determined in accordance with generally accepted accounting
principles less stock-based compensation expense, amortization of intangible
assets and such other extraordinary items as may be determined by the Committee
(“Non-GAAP Operating Income”) for the semiannual period ending June 30, 2009
equals or exceeds 100% of the planned Non-GAAP Operating Income established in
the Annual Operating Plan (the “Plan Non-GAAP Operating Income”) for such
semiannual period.  The determination as to whether Non-GAAP Operating Income
equals or exceeds Plan Non-GAAP Operating Income shall be made after taking into
account the compensation expense associated with the establishment of the cash
Bonus pool.

 
4.2 Subject to Section 4.4 below and the other terms and conditions of this
Plan, the Company will fund a cash Bonus pool of approximately $3,200,000 on
December 31, 2009 (a “Bonus Pool Funding Date”) if:
 
·  
Actual Revenue for the semiannual period ending December 31, 2009 equals or
exceeds 100% of the Plan Revenue established in the Annual Operating Plan for
such period; and

 
·  
(A) Non-GAAP Operating Income for the semiannual period ending December 31, 2009
divided by (B) Actual Revenue for such semiannual period (“Non-GAAP Operating
Margin Percentage”) equals or exceeds 100% of the planned Non-GAAP Operating
Margin Percentage established in the Annual Operating Plan (the “Plan Non-GAAP
Operating Margin Percentage”) for such semiannual period.  The determination as
to whether Non-GAAP Operating Margin Percentage equals or exceeds Plan Non-GAAP
Operating Margin Percentage shall be made after taking into account the
compensation expense associated with the establishment of the cash Bonus pool.

 
4.3 If the Company does not fund a bonus pool on the June 30, 2009 Bonus Pool
Funding Date due to not having achieved the required financial performance
criteria as described in Section 4.1 above, subject to Section 4.4 below and the
other terms and conditions of this Plan, the Company will fund a cash Bonus pool
of approximately $6,400,000 on the December 31, 2009 Bonus Pool Funding Date
instead of the $3,200,000 referenced in Section 4.2 above if:
 
      A Bonus pool is not funded on the June 30, 2009 Bonus Pool Funding Date
under Section 4.1 above due to the Company’s failure to achieve 100% of Plan
Revenue or 100% of Plan Non-GAAP Operating Income or both for the semiannual
period ending on June 30, 2009;
 
·  
Actual Revenue for the fiscal year ended December 31, 2009 equals or exceeds
100% of the Plan Revenue for such period established in the Annual Operating
Plan; and

 
·  
Non-GAAP Operating Margin Percentage for the fiscal year ended December 31, 2009
equals or exceeds 100% of the Plan Non-GAAP Operating Margin Percentage for such
period established in the Annual Operating Plan after taking into account the
compensation expense associated with the establishment of the cash Bonus pool.

 


--------------------------------------------------------------------------------

 
3 Represents the Company’s total product, development, licensing and royalty
revenues for fiscal year 2009 as reported in the Company’s financial statements.
4 Represents the Company’s total earnings before interest, tax, depreciation,
and amortization, and, excludes stock compensation expense as accounted for
under SFAS No. 123R.


 
2

--------------------------------------------------------------------------------

 


4.4 In the event that the Company’s financial performance for 2009 with respect
to Actual Revenue and Non-GAAP Operating Margin Percentage exceeds 100% of the
Plan Revenue and Plan Non-GAAP Operating Margin Percentage established in the
Annual Operating Plan for the full fiscal year, subject to the terms and
conditions of this Plan, the Company will fund on the December 31, 2009 Bonus
Pool Funding Date a cash Bonus pool in the amount of approximately $8,500,000
less any Bonus amount funded on the June 30, 2009 Bonus Pool Funding Date under
Section 4.1 above (in lieu of any cash bonus pools referenced above to be funded
on the December 31, 2009 Bonus Pool Funding Date)  if:
 
·  
Actual Revenue for the fiscal year ended December 31, 2009 equals or exceeds
109% of the Plan Revenue established in the Annual Operating Plan for such
period; and

 
·  
Non-GAAP Operating Margin Percentage for the fiscal year ended December 31, 2009
equals or exceeds 125% of the Plan Non-GAAP Operating Margin Percentage
established in the Annual Operating Plan for such period after taking into
account the compensation expense associated with the establishment of the cash
Bonus pool.

 
Semiannual bonus pools of approximately $3,200,000, or approximately $6,400,000
in the aggregate, represent 75% of the aggregate amount of the target bonuses of
those employees who are expected to be Participants in the Bonus Plan, while an
aggregate cash Bonus pool of approximately $8,500,000 represents 100% of the
aggregate amount of the target bonuses of those employees who are expected to be
Participants in the Bonus Plan.  Therefore, if the Registrant achieves 100% of
the Plan Revenue and Plan Non-GAAP Operating Margin Percentage established in
the Annual Operating Plan, Participants in the Bonus Plan will receive 75% of
their target bonuses; and, if the Registrant achieves 109% of the Plan Revenue
and 125% of the Plan Non-GAAP Operating Margin Percentage established in the
Annual Operating Plan, Participants in the Bonus Plan will receive 100% of their
target bonuses.
 
        The actual amount of a cash bonus pool on a Bonus Pool Funding Date
shall be a function of (i) the Registrant’s financial performance with respect
to actual revenue, Non-GAAP Operating Income and Non-GAAP Operating Margin
Percentage, as the case may be, compared to the Annual Operating Plan and (ii)
the actual Participants participating in the Bonus Plan as of each Bonus Pool
Funding Date and such Participants’ target Bonuses.   In the event that the
Registrant’s performance with respect to revenue and Non-GAAP Operating Margin
Percentage falls in between the targets established in the Annual Operating Plan
and the targets established by the Bonus Plan for the payment of 100% of target
bonuses, the actual bonus amounts will be calculated pro rata on a straight line
basis.  For upside payments, growth must be deemed to be “organic” rather than
“acquired”, except as contemplated by the Annual Operating Plan.
 
 
The amounts of Bonuses, if any, allocable to individual Participants will be
determined by the Committee in its sole discretion and may be less than, equal
to or greater than target Bonus levels.
 


 
3

--------------------------------------------------------------------------------

 


 
5.      Payment
 
Bonuses under this Plan, if any, will be distributed as soon as reasonably
practicable following determination of the amounts of the Bonus pool and the
amounts applicable to Participants provided, however, that distribution of the
Bonus pool funded on the December 31, 2009 Bonus Pool Funding Date, if any,
shall in no event occur after March 15, 2010.  Participants must be employed by
the Company as employees at the time of computation and distribution in order to
be eligible to receive payment of Bonuses, if any, unless otherwise determined
by the Compensation Committee.  Employees who commence employment with the
Company on or after May 15, 2009 will not be eligible to participate in this
Plan with respect to the first Bonus Pool Funding Date; and employees who
commence employment with the Company on or after November 15, 2009 will not be
eligible to participate in this Bonus Plan with respect to the second Bonus Pool
Funding Date.   Participants who begin their employment with the Company after
January 1, 2009 but prior to May 15, 2009 with respect to the first Bonus Pool
Funding Date, and Participants who begin their employment with the Company after
July 1, 2009 but prior to November 15, 2009 with respect to the second Bonus
Pool Funding Date, shall be eligible to receive payment of a pro-rated Bonus
(based on the full days of such Participant’s employment during the applicable
semi-annual period).  In addition, Participants must complete all mandatory
training(s) within the time noted in the notice to employees to be eligible to
receive payment of a Bonus.  The Committee may impose additional eligibility
requirements on payment of any Bonuses in its sole discretion.  It is the
objective of the Committee that the entire calculated pool be distributed to
eligible Participants.
 
6.
General Provisions

 
a.      No Prior Funding
 
No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment.  The obligation to pay Bonuses shall at all times
be an unfunded and unsecured obligation of the Company, and the Company shall
not be required to incur indebtedness to fund any Bonus pool unless otherwise
directed to do so by the Committee.  Participants shall have the status of
general creditors.  This Plan is not qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended, and is not subject to any provisions
of the Employee Retirement Income Security Act of 1974.
 
b.      No Obligation to Employ
 
Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any
individual.  Nothing in this Plan will confer or be deemed to confer on any
individual any right to continue in the employ of the Company or limit in any
way the right of the Company to terminate an individual’s employment at any
time, with or without cause.  This Plan is not intended to and does not create
any legal rights for any employee.
 
c.      Amendment or Termination of Plan
 
This Plan may be amended or terminated by the Board or the Committee at any time
prior to funding or payment of Bonuses hereunder.
 
d.      Headings
 
The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.
 
e.      Withholding of Taxes
 
To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any benefit realized by a Participant under
this Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the realization of such benefit that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.
 
f.      Choice of Law
 
All questions concerning the construction, validity and interpretation of this
Plan will be governed by the law of the State of California.  Any Bonus will not
be effective unless such Bonus is made in compliance with all applicable laws,
rules and regulations.
 


 
4

--------------------------------------------------------------------------------

 

